                                            Case 5:20-cv-05290-EJD Document 39 Filed 09/03/21 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                            BLAINE HARRINGTON III,
                                   8                                                         Case No. 5:20-cv-05290-EJD
                                                         Plaintiff,
                                   9                                                         ORDER GRANTING MOTION TO
                                                   v.                                        DISMISS COUNTS II AND III OF
                                  10                                                         PLAINTIFF’S FIRST AMENDED
                                            PINTEREST, INC.,                                 COMPLAINT
                                  11
                                                         Defendant.                          Re: Dkt. No. 24
                                  12
Northern District of California
 United States District Court




                                  13            Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Pinterest, Inc.

                                  14   (“Pinterest”) moves to dismiss with prejudice Counts II and III of the First Amended Complaint

                                  15   (“FAC”), for contributory copyright infringement and violation of the Digital Millennial

                                  16   Copyright Act (“DMCA”), 17 U.S.C. § 1202(b)). Def. Pinterest, Inc.’s Mot. to Dismiss Counts II

                                  17   and III of Pl.’s First Amend. Class Action Compl. (“Mot.”), Dkt. No. 24. Harrington filed an

                                  18   Opposition (“Opp’n), Dkt. No. 25. Pinterest filed a Reply. Dkt. No. 27. The Court finds this

                                  19   matter appropriate for disposition without oral argument pursuant to Civil Local Rule 7-1(b). For

                                  20   the reasons stated below, the Court grants the motion to dismiss with leave to amend.

                                  21   I.       BACKGROUND1

                                  22            Plaintiff Blaine Harrington III (“Harrington”) is a professional travel photographer and is

                                  23   the sole copyright owner of his photographic works (“Works”). FAC, Dkt. No. 21, ¶¶ 13, 15.

                                  24   Harrington gives the JPEG file of his Works an identifying name and adds metadata to his images.

                                  25   Id. ¶ 52. The metadata is known as EXIF and/or IPTC. Id. “The EXIF/IPTC is wrapped up and

                                  26
                                       1
                                  27    The Background is a brief summary of the allegations in the FAC.
                                       Case No.: 5:20-cv-05290-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS COUNTS II AND III OF PLAINTIFF’S FIRST
                                       AMENDED COMPLAINT
                                                                                      1
                                          Case 5:20-cv-05290-EJD Document 39 Filed 09/03/21 Page 2 of 12




                                   1   encoded into the image file, using an encoding format known as Adobe XMP.” Id. ¶ 53.

                                   2   Specifically, Harrington’s digital works are embedded with a description; the creator; a copyright

                                   3   notice; and a credit line source. Id. ¶ 54. Harrington also embeds his address, phone, email,

                                   4   website, instructions, and “rights/use terms.” Id. ¶ 55.

                                   5          Pinterest is a social media platform that allows its users to create and share virtual bulletin

                                   6   boards (“boards”) to which they have posted, or “pinned,” digital images that have been uploaded.

                                   7   Id. ¶¶ 2, 23. A user’s main Pinterest page is called a “home feed.” Id. ¶ 24. The Pins in a user’s

                                   8   “home feed” consist of not only Pins the user has selected, but also Pins displayed by Pinterest.

                                   9   Id. The Pins displayed by Pinterest are Pins from Pinterest’s library of hundreds of billions of

                                  10   images consisting of Pins by users. Id. The images Pinterest displays to the user are personalized

                                  11   based on the user’s boards, recent activity on Pinterest, and favorite topics. Id. The images users

                                  12   see on their home feed are integrated with advertisements designed to appear similar to or within
Northern District of California
 United States District Court




                                  13   the same theme as the user’s Pins. Id. ¶¶ 24-25. Pinterest also distributes images directly to the

                                  14   user by email and/or through the Pinterest app. Id. ¶ 26. Pinterest generates its revenues through

                                  15   advertisements. Id. ¶¶ 25-26.

                                  16          Harrington alleges that Pinterest does not have in place a system for screening Pins for

                                  17   copyright notices or other indicia of copyright ownership associated with the “pinned” images. Id.

                                  18   ¶ 27. Rather, Pinterest deliberately removes indicia of copyright ownership from pinned images

                                  19   “to render its paid advertisement more effective and to actively thwart the efforts of copyright

                                  20   owners, like [Harrington], to police the misuse of their works on and through Pinterest’s website

                                  21   and app.” Id. Pinterest allegedly strips the images of visible identifying source and/or copyright

                                  22   management information (“CMI”), as well as metadata. Id. ¶¶ 51-55, 60-64. When a user “pins”

                                  23   or uploads an image, Pinterest renames the image with a new JPEG name and strips the

                                  24   EXIF/IPTC from the image before storing and displaying that image. Id. ¶ 60. As a result,

                                  25   Pinterest is the source of “rampant infringement by third parties . . . .” Id. ¶ 73. Harrington has

                                  26   tens of thousands if not hundreds of thousands of images on Pinterest. Id. ¶¶ 75, 86. His Works

                                  27
                                       Case No.: 5:20-cv-05290-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS COUNTS II AND III OF PLAINTIFF’S FIRST
                                       AMENDED COMPLAINT
                                                                         2
                                             Case 5:20-cv-05290-EJD Document 39 Filed 09/03/21 Page 3 of 12




                                   1   have been displayed without his consent by Pinterest to advertise a wide range of goods and

                                   2   services. Id. ¶¶ 29-34, 45-46. Based on these allegations, Harrington filed this putative class

                                   3   action suit, asserting claims for (1) direct copyright infringement; (2) contributory infringement;

                                   4   and (3) violation of the DMCA.2

                                   5   II.      STANDARDS

                                   6            Federal Rule of Civil Procedure 8(a) requires a plaintiff to plead each claim with sufficient

                                   7   specificity “to give the defendant fair notice of what the . . . claim is and the grounds upon which

                                   8   it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotations omitted).

                                   9   A complaint which falls short of the Rule 8(a) standard may be dismissed if it fails to state a claim

                                  10   upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). To survive a Rule 12(b)(6) motion to

                                  11   dismiss, the complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to

                                  12   relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Northern District of California
 United States District Court




                                  13   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim has facial plausibility when the plaintiff

                                  14   pleads factual content that allows the court to draw the reasonable inference that the defendant is

                                  15   liable for the misconduct alleged. Id.

                                  16            When deciding whether to grant a motion to dismiss under Rule 12(b)(6), the court must

                                  17   generally accept as true all “well-pleaded factual allegations.” Id. at 664. The court must also

                                  18   construe the alleged facts in the light most favorable to the plaintiff. See Retail Prop. Trust v.

                                  19   United Bhd. Of Carpenters & Joiners of Am., 768 F.3d 938, 945 (9th Cir. 2014) (providing the

                                  20   court must “draw all reasonable inferences in favor of the nonmoving party” for a Rule 12(b)(6)

                                  21   motion). Dismissal “is proper only where there is no cognizable legal theory or an absence of

                                  22   sufficient facts alleged to support a cognizable legal theory.” Navarro v. Block, 250 F.3d 729, 732

                                  23   (9th Cir. 2001).

                                  24

                                  25   2
                                        This case is an offshoot of a parallel action that Harrington’s counsel has been litigating in the
                                  26   Northern District of California, Davis v. Pinterest, Inc., No. 19-cv-7650-HSG. Judge Gilliam
                                       declined to relate the two cases because Harrington is pursuing a putative class action suit and
                                  27   Davis is not.
                                       Case No.: 5:20-cv-05290-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS COUNTS II AND III OF PLAINTIFF’S FIRST
                                       AMENDED COMPLAINT
                                                                                           3
                                          Case 5:20-cv-05290-EJD Document 39 Filed 09/03/21 Page 4 of 12




                                   1   III.   DISCUSSION

                                   2          Pinterest seeks dismissal of Count II for contributory infringement and Count III for

                                   3   violation of the DMCA. As to Count II, Pinterest contends that Harrington fails to plead facts

                                   4   demonstrating that Pinterest: (1) (a) had actual knowledge of any specific instance of third-party

                                   5   direct infringement; and (b) materially contributed to that infringement by failing to employ

                                   6   simple measures for removing or halting it; or (2) induced users to use its service for the express

                                   7   purpose of promoting copyright infringement. As to Count III, Pinterest argues that Harrington

                                   8   fails to plead facts plausibly showing the requisite mens rea.

                                   9          A.    Count II: Contributory Copyright Infringement
                                  10          Harrington’s contributory infringement claim is premised on allegations that Pinterest

                                  11   materially contributed to the alleged infringement of his works by users who either (1) uploaded

                                  12   those images to Pinterest without authorization; or (2) downloaded them after they were uploaded
Northern District of California
 United States District Court




                                  13   by others. FAC ¶¶ 65-90.

                                  14          To establish a claim for contributory copyright infringement, a plaintiff “must establish

                                  15   that there has been direct infringement by third parties.” See Perfect 10, Inc. v. Amazon.com, Inc.

                                  16   (“Amazon”), 508 F.3d 1146, 1169 (9th Cir. 2007). Once this threshold issue has been established,

                                  17   a plaintiff must also allege that the defendant “(1) has knowledge of another’s infringement and

                                  18   (2) either (a) materially contributes to or (b) induces that infringement.” Perfect 10, Inc. v.

                                  19   Giganews, Inc. (“Giganews”), 847 F.3d 657, 670 (9th Cir. 2017) (quotation omitted). In the

                                  20   online context, a computer system operator can be held liable for contributory copyright

                                  21   infringement if it has “actual knowledge that specific infringing material is available using its

                                  22   system, and . . . simple measures [would] prevent further damage to copyrighted works, yet [the

                                  23   defendant] continues to provide access to infringing works.” Id. at 671 (quotation omitted).

                                  24   Inducement requires the defendant to “distribute[] a device with the object of promoting its use to

                                  25   infringe copyright, as shown by clear expression or other affirmative steps taken to foster

                                  26   infringement.” See id. at 672.

                                  27
                                       Case No.: 5:20-cv-05290-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS COUNTS II AND III OF PLAINTIFF’S FIRST
                                       AMENDED COMPLAINT
                                                                         4
                                           Case 5:20-cv-05290-EJD Document 39 Filed 09/03/21 Page 5 of 12




                                   1                        1. Knowledge of Specific Instances of Alleged Infringement
                                   2          As an initial matter, the parties dispute what is required to show knowledge of

                                   3   infringement. Pinterest contends that a plaintiff asserting contributory infringement must plead

                                   4   and prove “actual knowledge of specific acts of infringement.” Mot. at 1 (emphasis in original).

                                   5   Harrington contends at the pleading stage, allegations of “constructive knowledge” (Opp’n at 15)

                                   6   or “willful blindness” (id. at 16) suffice, citing Erickson Prods., Inc. v. Kast, 921 F.3d 822 (9th

                                   7   Cir. 2019) and A&M Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1020 (9th Cir. 2001), as

                                   8   amended (Apr. 3, 2001).3

                                   9          In Erickson, defendant hired a website developer to revamp his business’ website.

                                  10   Erickson, 921 F.3d at 826. Eventually, three copyrighted photos owned by the plaintiff were

                                  11   incorporated into the redesigned website. Id. at 827. The photos had been taken from Wells

                                  12   Fargo’s website. The jury found defendant liable for contributory infringement. Id. 831. On
Northern District of California
 United States District Court




                                  13   appeal, defendant claimed the trial court erred by instructing the jury that “knowledge” for

                                  14   contributory infringement includes having a “reason to know” of the infringement. Id. at 832.

                                  15   Defendant Kast contended that only “actual knowledge” or “willful blindness” are sufficient. Id.

                                  16   The Ninth Circuit noted that defendant had not objected to the jury instruction at trial, and thus

                                  17   reviewed the claim for plain error. Id. The Ninth Circuit upheld the verdict, explaining: “even if

                                  18   the ‘should have known’ instruction was erroneous, the error was not plain” because of the

                                  19   inconsistency in case law on the “knowledge” element as articulated in Luvdarts, LLC v. AT & T

                                  20   Mobility, LLC, 710 F.3d 1068, 1072–73 (9th Cir. 2013) and Louis Vuitton Malletier, S.A. v.

                                  21   Akanoc Solutions, Inc., 658 F.3d 936, 943 (9th Cir. 2011). Id. In Ludvarts, the Ninth Circuit held

                                  22   that “actual knowledge of specific acts of infringement” and “[w]illful blindness of specific facts”

                                  23   are the only two mental states that satisfy the “knowledge” element of contributory infringement.

                                  24   Id. (quoting Ludvarts, 710 F.3d at 1072-73). In Louis Vuitton, the Ninth Circuit cited with

                                  25

                                  26   3
                                         Harrington appears to acknowledge, however, that actual knowledge of specific infringement is
                                  27   the standard for a finding of liability. Opp’n at 15.
                                       Case No.: 5:20-cv-05290-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS COUNTS II AND III OF PLAINTIFF’S FIRST
                                       AMENDED COMPLAINT
                                                                                          5
                                           Case 5:20-cv-05290-EJD Document 39 Filed 09/03/21 Page 6 of 12




                                   1   approval a “know or have reason to know” instruction. Louis Vuitton, 658 F.3d at 943 (citing

                                   2   Napster, 239 F.3d at 1020). The Erickson court declined to resolve the apparent tension between

                                   3   Ludvarts and Louis Vuitton. Erickson, 921 F.3d at 832. Thus, Erickson did not hold that the

                                   4   “should have known” standard is correct.

                                   5          In Napster, the Ninth Circuit suggested that the “knowledge” element of contributory

                                   6   infringement could, under some circumstances, be satisfied with evidence of constructive

                                   7   knowledge. Id. at 1020-21. However, the Court explained that if a defendant’s equipment is

                                   8   capable of both infringing and “substantial noninfringing uses,” then knowledge cannot be

                                   9   imputed. See id. (“[A]bsent any specific information which identifies infringing activity,

                                  10   computer system operator cannot be liable for contributory infringement merely because the

                                  11   structure of the system allows for the exchange of copyrighted material.”). The Naptser court

                                  12   stated, “if a computer system operator learns of specific infringing material available on his
Northern District of California
 United States District Court




                                  13   system and fails to purge such material from the system, the operator knows of and contributes to

                                  14   direct infringement.” Id. at 1021. The Napster court concluded that Napster materially

                                  15   contributed to infringement because Napster knew of the availability of infringing music files,

                                  16   assisted users in accessing such files, and failed to block access to such files. Id. at 1022.4

                                  17          Following Napster, in Amazon, the Ninth Circuit stated that “a service provider’s knowing

                                  18   failure to prevent infringing actions could be the basis for imposing contributory liability. Under

                                  19   such circumstances, intent may be imputed.” Amazon, 508 F.3d at 1172. The Ninth Circuit

                                  20   recognized that service or products that facilitate access to websites throughout the world can

                                  21   significantly magnify the effects of infringing activities; that the argument for imposing indirect

                                  22   liability is “particularly powerful” when individuals using defendant’s software could make a huge

                                  23   number of infringing downloads every day; and that copyright holders cannot protect their rights

                                  24
                                       4
                                  25     In Napster, the evidence of constructive knowledge consisted of the following: (a) Napster
                                       executives had recording industry experience; (b) they had enforced intellectual property rights in
                                  26   other instances; (c) Napster executives had downloaded copyrighted songs from the system; and
                                       (d) they had promoted the site with “screen shots listing infringing files.” Id. at 1020 n.5.
                                  27
                                       Case No.: 5:20-cv-05290-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS COUNTS II AND III OF PLAINTIFF’S FIRST
                                       AMENDED COMPLAINT
                                                                         6
                                          Case 5:20-cv-05290-EJD Document 39 Filed 09/03/21 Page 7 of 12




                                   1   in a meaningful way unless they can hold the providers of such services liable pursuant to the test

                                   2   in Napster. Id. (citation omitted). Accordingly, the Ninth Circuit held that “a computer system

                                   3   operator can be held contributorily liable if it ‘has actual knowledge that specific infringing

                                   4   material is available using its system’ . . . and can ‘take simple measures to prevent further

                                   5   damage’ to copyrighted works, . . . yet continues to provide access to infringing works.” Amazon,

                                   6   508 F.3d at 1172 (citations omitted); see also Giganews, 847 F.3d at 671.

                                   7          More recently, in Davis v. Pinterest, Inc., 2021 WL 879798, at *3 (N.D. Cal. Mar. 9,

                                   8   2021), the court considered the very argument Harrington presents in this case against Pinterest:

                                   9   whether allegations that a defendant had “reason to know” of the infringement are sufficient to

                                  10   plead a claim for contributory copyright infringement. After carefully reviewing Erickson and

                                  11   Napster, the Davis court was unpersuaded, stating “knowledge for purposes of contributory

                                  12   infringement must be of specific infringing material.” Id. (citing Amazon, 508 F.3d at 1172 and
Northern District of California
 United States District Court




                                  13   Giganews, 847 F.3d at 671). Further, the Davis court stated, “[e]ven assuming the Ninth Circuit

                                  14   left open the possibility that constructive knowledge may be sufficient in some circumstances,”

                                  15   plaintiff failed to allege a cognizable contributory copyright infringement claim. Id. (“Although

                                  16   the amended complaint identifies various instances where Plaintiff claims his photographs are

                                  17   available on Defendant’s website, . . . , it does not allege that Defendant knew or had reason to

                                  18   know of these examples. And while the complaint asserts that Plaintiff contacted both

                                  19   Defendant’s CEO and its Intellectual Property Operations Manager regarding misuse of his

                                  20   photographs generally, . . . those notices did not identify any specific acts of infringement.”)

                                  21   (citations omitted).

                                  22          Here, Harrington’s claim fails for the same reason the claim failed in Davis. The FAC

                                  23   lacks sufficient facts to plausibly allege Pinterest had knowledge—actual or constructive—of

                                  24   specific infringing material. Harrington identifies two specific examples of his photographs

                                  25   appearing on Pinterest and alleges that they were improperly copied for commercial use. FAC ¶¶

                                  26   81-82. Harrington, however, nowhere alleges that Pinterest knew or had reason to know that these

                                  27
                                       Case No.: 5:20-cv-05290-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS COUNTS II AND III OF PLAINTIFF’S FIRST
                                       AMENDED COMPLAINT
                                                                         7
                                          Case 5:20-cv-05290-EJD Document 39 Filed 09/03/21 Page 8 of 12




                                   1   two photographs were on Pinterest, much less that Pinterest knew or had reason to know that these

                                   2   photographs were infringing. Harrington does not allege that he ever notified Pinterest about these

                                   3   two instances of alleged infringement or any other instances of infringement of his other Works.

                                   4          At most, Harrington alleges that photographers contacted senior management at Pinterest

                                   5   regarding improper copying of photographs generally and that Pinterest is “aware its websites and

                                   6   app are used by third parties to infringe registered copyrights.” FAC ¶¶ 74-75. Generalized

                                   7   knowledge, however, is insufficient. Amazon, 508 F.3d at 1172; Giganews, 847 F.3d at 670.

                                   8   “[M]ore than a generalized knowledge by the [defendant] of the possibility of infringement” is

                                   9   required to allege contributory infringement. Luvdarts, 710 F.3d at 1072; see also ALS Scan, Inc

                                  10   v. Steadfast Networks, LLS, 819 Fed. Appx. 522, 524 (9th Cir. 2020) (“The number of notices that

                                  11   Steadfast previously received gives at most a general knowledge that infringement will likely

                                  12   occur again in the future; this does not give notice of any specific acts of infringement that are
Northern District of California
 United States District Court




                                  13   actually occurring.”).

                                  14          Harrington argues in the alternative that “willful blindness” is sufficient to support a claim

                                  15   for contributory copyright infringement. However, even under this standard, a plaintiff must

                                  16   allege “[w]illful blindness of specific facts.” Ludvarts, 710 F.3d at 1073. To allege willful

                                  17   blindness, a plaintiff must allege the defendant “(1) subjectively believed that infringement was

                                  18   likely occurring” and “(2) took deliberate actions to avoid learning about the infringement.” Id.

                                  19   (citing Global–Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754 (2011)). Harrington does not

                                  20   allege that Pinterest subjectively believed his Works were likely being infringed and then took

                                  21   deliberate actions to avoid learning about infringement of his Works. Indeed, Harrington does not

                                  22   allege that he ever informed Pinterest of a single instance of infringement of his Works. Nor does

                                  23   Harrington allege facts to suggest Pinterest had reason to know of infringement of Harrington’s

                                  24   Works. Generalized complaints from other photographers about infringement of their works does

                                  25   not show Pinterest’s “willful blindness” to infringement of Harrington’s Works.

                                  26          Lastly, Harrington contends that his contributory infringement claim cannot be rejected on

                                  27
                                       Case No.: 5:20-cv-05290-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS COUNTS II AND III OF PLAINTIFF’S FIRST
                                       AMENDED COMPLAINT
                                                                         8
                                           Case 5:20-cv-05290-EJD Document 39 Filed 09/03/21 Page 9 of 12




                                   1   a motion to dismiss “simply because he has not alleged ‘actual knowledge of specific acts of

                                   2   infringement.” Opp’n at 16. He reasons that his allegations, when construed in the light most

                                   3   favorable to him, meet the constructive knowledge requirement of a contributory infringement

                                   4   claim and the “willful blindness” standard. Id. The argument is unpersuasive. A Rule 12(b)(6)

                                   5   motion is a proper procedure for testing the legal sufficiency of a claim at the pleading stage. See

                                   6   e.g., Ludvarts, 710 F.3d at 1073 (affirming dismissal of contributory infringement claim under

                                   7   Rule 12(b)(6) because the plaintiffs had failed to allege adequately that defendants had the

                                   8   necessary specific knowledge of infringement); Epikhin v. Game Insight N. Am., 2015 WL

                                   9   2412357, at *4 (N.D. Cal. May 20, 2015) (dismissing contributory infringement claim under Rule

                                  10   12(b)(6) because plaintiffs did not allege any facts in support of the threadbare assertion that

                                  11   defendants “had knowledge of the infringing acts relating to Plaintiffs’ copyrighted works).

                                  12          For the reasons stated above, Harrington has failed to allege sufficient facts to satisfy the
Northern District of California
 United States District Court




                                  13   knowledge requirement for pleading a claim for contributory copyright infringement. The claim is

                                  14   accordingly dismissed with leave to amend.5

                                  15          B.    Count III: Violation of the DMCA
                                  16          Title 17 United States Code section 1202(b)(1) provides: “No person shall, without the

                                  17   authority of the copyright owner or the law . . . intentionally remove or alter any copyright

                                  18   management information . . . knowing, or . . . having reasonable grounds to know, that it will

                                  19   induce, enable, facilitate, or conceal an infringement of any” copyright. 17 U.S.C. § 1202(b)(1).

                                  20   Section 1202(b)(3) provides: “No person shall, without the authority of the copyright owner or

                                  21   the law . . . distribute, import for distribution, or publicly perform works, copies of works, or

                                  22   phonorecords, knowing that copyright management information has been removed or altered

                                  23   without authority of the copyright owner or the law, knowing, or . . . having reasonable grounds to

                                  24

                                  25   5
                                         Because Harrington has not alleged the requisite knowledge, the Court declines to address at this
                                  26   time the parties’ remaining arguments regarding whether Harrington sufficiently alleges Pinterest
                                       materially contribution or induced the infringement activity.
                                  27
                                       Case No.: 5:20-cv-05290-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS COUNTS II AND III OF PLAINTIFF’S FIRST
                                       AMENDED COMPLAINT
                                                                         9
                                         Case 5:20-cv-05290-EJD Document 39 Filed 09/03/21 Page 10 of 12




                                   1   know, that it will induce, enable, facilitate, or conceal an infringement of any” copyright. Id. §

                                   2   1202(b)(3).

                                   3          For purposes of this motion only, Pinterest assumes that Harrington adequately alleges

                                   4   actual removal of information that qualifies as CMI under the DMCA. Mot. at 14:19-21.

                                   5   Pinterest contends that the DMCA claim must nevertheless be dismissed because mere removal is

                                   6   not actionable and Harrington fails to allege Pinterest “knew” or had “reasonable grounds to

                                   7   know” that any alleged actions regarding CMI “will induce, enable, facilitate, or conceal an

                                   8   infringement.” Id. at 13.

                                   9          The Ninth Circuit has explained that “the mental state requirement in Section 1202(b) must

                                  10   have a more specific application than the universal possibility of encouraging infringement;

                                  11   specific allegations as to how identifiable infringements ‘will’ be affected are necessary.” Stevens

                                  12   v. Corelogic, Inc., 899 F.3d 666, 674 (9th Cir. 2018). This standard does not require a showing
Northern District of California
 United States District Court




                                  13   that any specific infringement has already occurred. Id. Nor does it “require knowledge in the

                                  14   sense of certainty as to a future act.” Id. Rather, “knowledge in the context of such statutes

                                  15   signifies ‘a state of mind in which the knower is familiar with a pattern of conduct’ or ‘aware of an

                                  16   established modus operandi that will in the future cause a person to engage in’ a certain act.” Id.

                                  17   (quoting United States v. Todd, 627 F.3d 329, 334 (9th Cir. 2010)). “[A] plaintiff bringing a

                                  18   Section 1202(b) claim must make an affirmative showing, such as by demonstrating a past ‘pattern

                                  19   of conduct’ or ‘modus operandi’, that the defendant was aware or had reasonable grounds to be

                                  20   aware of the probable future impact of its actions.” Id.

                                  21          In Stevens, the Ninth Circuit affirmed the grant of summary judgment in favor of the

                                  22   defendant because the plaintiffs failed to offer any evidence that removal of CMI metadata from

                                  23   their photographs would impair their policing of infringement. Stevens, 899 F.3d at 675. The

                                  24   Stevens court noted that there were no allegations, for example, of any plaintiff’s “pattern of

                                  25   conduct” or “modus operandi” involving policing infringement by tracking metadata. Id. The

                                  26   plaintiffs had not averred that they had ever used CMI metadata to prevent or detect copyright

                                  27
                                       Case No.: 5:20-cv-05290-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS COUNTS II AND III OF PLAINTIFF’S FIRST
                                       AMENDED COMPLAINT
                                                                        10
                                         Case 5:20-cv-05290-EJD Document 39 Filed 09/03/21 Page 11 of 12




                                   1   infringement, much less how they would do so. Id. Further, the plaintiffs did not have evidence

                                   2   that the defendant’s distribution of photographs ever induced, enabled, facilitated or concealed

                                   3   “any particular act of infringement by anyone, let alone a pattern of such infringement likely to

                                   4   recur in the future.” Id. In fact, the plaintiffs failed to identify a single instance in which removal

                                   5   of CMI metadata from any photograph induced, enabled, facilitated, or concealed infringement.

                                   6   Id.

                                   7          Here, Harrington’s allegations, construed in the light most favorable to him, establish

                                   8   nothing more than the “possibility of encouraging infringement.” Id. at 674. Harrington alleges

                                   9   that “[b]y removing the CMI, Pinterest ensures that copyright owners cannot easily identify their

                                  10   works on Pinterest’s website and app, thereby preventing them from submitting to Pinterest

                                  11   comprehensive take down notices.” FAC ¶ 63; see also id. ¶ 64 (Pinterest removes “what would

                                  12   otherwise be easily searchable CMI”). Harrington alleges that he cannot use simple keyword
Northern District of California
 United States District Court




                                  13   searches to locate his images and instead “must hire services like Pixsy to conduct reverse engine

                                  14   searches, then conduct expensive and/or time-consuming research to track down the infringers.”

                                  15   Id. ¶ 89. Absent, however, are any allegations that he actually used CMI metadata to prevent or

                                  16   detect copyright infringement, much less a “pattern of conduct” or “modus operandi” by him

                                  17   involving policing infringement by tracking metadata. Rather, Harrington alleges that he

                                  18   successfully removed unauthorized use of two of his Works on Pinterest “by engaging an attorney

                                  19   and making a cease and desist demand.” FAC ¶¶ 82, 85. “[A] plaintiff bringing a Section

                                  20   1202(b)(1) claim must offer more than a bare assertion that ‘when CMI metadata is removed,

                                  21   copyright infringement plaintiffs . . . lose an important method of identifying a photo as

                                  22   infringing.’” Stevens, 899 F.3d at 675.

                                  23          To plead a claim under Section 1202(b), a plaintiff must allege sufficient facts to show

                                  24   “defendant knows or has a reasonable basis to know that the removal or alteration of CMI or the

                                  25   distribution of works with CMI removed will aid infringement.” Stevens, 899 F.3d at 675

                                  26   (emphasis in original). Harrington does not allege any facts to show that Pinterest’s alleged

                                  27
                                       Case No.: 5:20-cv-05290-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS COUNTS II AND III OF PLAINTIFF’S FIRST
                                       AMENDED COMPLAINT
                                                                        11
                                         Case 5:20-cv-05290-EJD Document 39 Filed 09/03/21 Page 12 of 12




                                   1   distribution of photographs induced, enabled, facilitated or concealed any particular act of

                                   2   infringement by anyone, let alone a pattern of such infringement likely to recur in the future.

                                   3   Instead, Harrington’s FAC contains vague and conclusory allegations that Pinterest is the source

                                   4   of “rampant” copyright infringement by third parties. FAC ¶ 73. The Court “does not have to

                                   5   accept as true conclusory allegations in a complaint or legal claims asserted in the form of factual

                                   6   allegations.” In re Tracht Gut, LLC, 836 F.3d 1146, 1150-51 (9th Cir. 2016) (citing Bell Atl.

                                   7   Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)).

                                   8          Harrington contends that Stevens is inapplicable because it was decided in the context of a

                                   9   summary judgment motion, not a motion to dismiss. But regardless of the procedural posture,

                                  10   Stevens sets forth the legal standards for a Section 1202(b) claim. To survive a Rule 12(b)(6)

                                  11   motion to dismiss, a complaint must contain sufficient facts, which accepted as true, state a

                                  12   plausible claim. Ashcroft, 556 U.S. at 678. The FAC fails to do so.
Northern District of California
 United States District Court




                                  13   IV.    CONCLUSION

                                  14          For the reasons stated above, Pinterest’s motion to dismiss Counts II and III of the FAC is

                                  15   GRANTED. Although Harrington has amended his complaint once already, the Court will

                                  16   GRANT him one last opportunity to amend. Harrington may file and serve an amended complaint

                                  17   no later than September __, 2021.

                                  18
                                  19          IT IS SO ORDERED.

                                  20   Dated: September 3, 2021

                                  21                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:20-cv-05290-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS COUNTS II AND III OF PLAINTIFF’S FIRST
                                       AMENDED COMPLAINT
                                                                        12
